Title: From George Washington to James Cuninghame, 28 January 1757
From: Washington, George
To: Cuninghame, James



Sir
Fort Loudoun January 28th 1757

When the inclos’d for His Excellency the Earl of Loudoun was wrote; I (as well as most others) was in hourly Expectation of His Lordships arrival in Virginia. Since then it is reported,

and with an Air of great probability, That, Important affairs to the Northward will deprive this Colony of that much desird Honour and Happiness this Season which you may imagine Sir, is cause also for great regret and disappointment to the well-wishers of it.
I wish the inclosd account had more Order, regularity, and Eligance to recommend it. It contains incontestable Facts—plain and perspicuous to All who are in the least degree acquainted with our Affairs; and were thrown together rather as hints that might set His Lordship upon a stricter enquiry than as a full and distinct Account of Our Circumstances—It is in this light I offer it Sir, first to your perusal; after which, if you find any thing containd worth His Lordship’s Notice, be pleasd to present it.
That an Offensive Scheme of Action is necessary if it can be Executed, is quite Obvious. Our All in a manner depends upon it. The French grow more and more Formidable by their Alliances, while Our Friendly Indians are deserting our Interest. Our Treasury is exhausting, and Our Country Depopulating—some of the Inhabitants fly intirely of, while others Assemble in small Forts destitute (almost) of the necessary’s of Life; to see what Measures will be concerted to relieve their Distresses.
This Sir, I assure you, is at present the Situation of Affairs in Virginia.
I am firmly perswaded that 3,000 Men under good regulation (and surely the 3 Middle Colonies coud easily raize, and support that Number) might Fortifie all the Passes between this and Ohio: Take possession of that River: cut of the Communication between Fort Duquisn and the Lakes, and with a middling Train of Artillery (with proper Officers & Enjineers) make themselves Masters of that Fortress, which is now become the Terror of these Colonies.
I have presum’d to mention this Sir, from the knowledge I have of the Country, and Enemy; and hope I may, with out vanity say, that there are few Persons who have had better oppertunity’s to become acquainted with both, than I have.
I shoud esteem it a particular happiness to be of your Acquaintance—and to have an oppertunity of testifying how much I am Sir Yr most Obedt Hble Servt

Go: Washington

